AO 106 (Rev. Case:    4:19-mj-07383-SPM
             06/09) Application for a Search Warrant   Doc. #: 1 Filed: 09/20/19 Page: 1 of 15 PageID #: 1


                                    UNITED STATES DISTRICT COURT
                                                                                                                            FILED
                                                                 for the
                                                      Eastern District
                                                   __________  Districtofof
                                                                          Missouri
                                                                            __________                                 ___________________
                                                                                                                          SEP 20 2019


             In the Matter of the Search of                                                                            U.S. DISTRICT COURT
                                                     )                                                               EASTERN DISTRICT OF MO
                                                     )
     INFORMATION ASSOCIATED WITH THE CELLULAR        )                     Case No.        4:19 MJ 7383 SPM                  ST. LOUIS
     TELEPHONE ASSIGNED CALL NUMBER 314-599-1814     )
     THAT IS STORED AT PREMISES CONTROLLED BY SPRINT )
     SPECTRUM                                        )

                                          APPLICATION FOR A SEARCH WARRANT
            David Herr
        I, __________________________________,         a federal law enforcement officer or an attorney for the government
request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
SEE ATTACHMENT A


located in the                                District of              KANSAS                , there is now concealed

                                                            SEE ATTACHMENT B

         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ✔ evidence of a crime;
              ✔ contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                   a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
            Code Section                                                       Offense Description
             18, USC, § 2113                            Bank Robbery



         The application is based on these facts:

                                SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

          ✔ Continued on the attached sheet.
              Delayed notice of       days (give exact ending date if more than 30 days:                               ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                            Applicant’s signature
                                                                       Special Agent David Herr
                                                                       Federal Bureau of Investigation (FBI)
                                                                                            Printed name and title

Sworn to before me and signed in my presence.

Date:             9/20/2019
                                                                                              Judge’s signature

City and state: St. Louis, MO                                          Honorable Shirley Padmore Mensah, U.S. Magistrate Judge
                                                                                            Printed name and title
                                                                                      AUSA: Edward L. Dowd, III
  Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 2 of 15 PageID #: 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

IN THE MATTER OF THE SEARCH OF                  )
INFORMATION ASSOCIATED WITH THE                 )     No. 4:19 MJ 7383 SPM
CELLULAR TELEPHONE ASSIGNED                     )
CALL NUMBER 314-599-1814 THAT IS                )
STORED AT PREMISES CONTROLLED                   )     FILED UNDER SEAL
BY SPRINT SPECTRUM                              )


                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Agent David Herr, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant under 18

U.S.C. § 2703(c)(1)(A) and Federal Rule of Criminal Procedure 41 for information associated

with a certain cellular telephone assigned call number 314-599-1814, a SAMSUNG CELL

PHONE MODEL SM-G965U, IMEI: 356420092409267 (hereinafter “the subject phone”), that

is stored at premises controlled by Sprint Spectrum (hereinafter “the Provider”), a wireless

telephone service provider headquartered at 6480 Sprint Parkway, Overland Park, KS 66251.

The information to be searched is described in the following paragraphs and in Attachment A.

The requested warrant would require the Provider to disclose to the government copies of the

information further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review the

information to locate items described in Section II of Attachment B.

       2.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have

been since 1998. I have received training at the FBI Academy in Quantico, Virginia, in criminal

and national security investigative techniques. I am currently assigned to the Violent Crime
   Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 3 of 15 PageID #: 3



Squad in the St. Louis Division and investigate violations of federal criminal law, including

carjacking, bank robbery, extortion, kidnapping, interstate transportation of stolen property, and

Hobbs Act robberies. I have been the affiant and/or received training on search warrants

involving these crimes and related cellular data.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.     Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 18, USC 2113 have been committed, are being committed, and will be

committed by Kenny Oneal or other persons known and unknown. There is also probable cause

to search the location described in Attachment A for the information described in Attachment B

for evidence of these crimes.

                                          JURISDICTION

       5.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                 BACKGROUND RELATING TO WIRELESS PROVIDERS

       6.      In my training and experience, I have learned that the Provider is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

                                                    2
  Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 4 of 15 PageID #: 4



data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data

identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the

towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower

closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but is

typically less precise than other types of location information, such as E-911 Phase II data or

Global Positioning Device (“GPS”) data.

       7.      Based on my training and experience, I know that wireless providers can collect

cell-site data about the subject phone. I also know that wireless providers such as typically

collect and retain cell-site data pertaining to cellular phones to which they provide service in

their normal course of business in order to use this information for various business-related

purposes.

       8.      Based on my training and experience, I know that wireless providers typically

collect and retain information about their subscribers in their normal course of business. This

information can include basic personal information about the subscriber, such as name and

address, and the method(s) of payment (such as credit card account number) provided by the

subscriber to pay for wireless telephone service. I also know that wireless providers typically

collect and retain information about their subscribers’ use of the wireless service, such as records

about calls or other communications sent or received by a particular phone and other

transactional records, in their normal course of business. In my training and experience, this

information may constitute evidence of the crimes under investigation because the information

                                                 3
  Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 5 of 15 PageID #: 5



can be used to identify the subject phone’s user or users and may assist in the identification of

co-conspirators and/or victims.

       9.      Because the cellular device generally attempts to communicate with the closest

unobstructed tower, by reviewing the above-described information, your affiant and other law

enforcement officers can determine the approximate geographic area from which the

communication originated or was received.

       10.     Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received.

The provider could have this information because each cellular device has one or more unique

identifiers embedded inside it. Depending upon the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile

Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), an International Mobile

Subscriber Identifier (“IMSI”), or an International Mobile Station Equipment Identity (“IMEI”).

When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

identifiers to the cellular antenna or tower in order to obtain service, and the cellular antenna or

tower records those identifiers as a matter of course.

       11.     Wireless providers also maintain business records and subscriber information for

particular accounts. This information could include the subscribers’ full names and addresses,

the address to which any equipment was shipped, the date on which the account was opened, the

length of service, the types of service used, the ESN or other unique identifier for the cellular

                                                 4
  Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 6 of 15 PageID #: 6



device associated with the account, the subscribers’ Social Security Numbers and dates of birth,

all telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscribers. In addition, wireless providers typically generate

and retain billing records for each account, which may show all billable calls (including outgoing

digits dialed). The providers may also have payment information for the account, including the

dates and times of payments and the means and source of payment (including any credit card or

bank account number).

                                      PROBABLE CAUSE

       1.      The United States is investigating bank robberies. The investigation concerns

possible violations of, inter alia, Title 18, USC 2113 (Bank Robbery) by Kenny Oneal and others

known and unknown, and for its reasons states as follows:

       2.      On April 29, 2019 at approximately 5:45 pm, a white male suspect entered the

Electro Savings Credit Union, located at 12400 Tesson Ferry Road, in St. Louis, MO within the

Eastern District of Missouri. The credit union's surveillance showed the suspect appear to look

around the branch for a short period of time, otherwise referred to as “casing” the area, prior to

exiting the branch. The suspect's physical description and some of the clothing worn would

match that of a suspect during a bank robbery that would take place three days later at the same

location.

       3.      On May 2, 2019, at approximately 5:57 pm, a white, male suspect entered the

same Electro Savings Credit Union. The suspect approached the bank employees, withdrew a

firearm and announced the robbery. The suspect directed the employees to the rear area of the

branch where the vault was located and ordered one of the employees to open the vault, which

they did. The suspect stole approximately $142,000 in US Currency belonging to the credit

                                                 5
  Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 7 of 15 PageID #: 7



union. The suspect indicated that there was a bomb placed near the bank that would detonate if

anyone used their cellular phones. The suspect took the money and exited the credit union.

       4.      Through interviews of witnesses and review of the credit union’s surveillance

video, the following description of the suspect was formulated: white male, approximately 6’0”,

thin build, mid to late 60’s, possibly a fake mustache, and bowed leg(s).

       5.      On September 12, 2019, at approximately 9:15 am, a white, male suspect entered

the Alliance Credit Union, located at 5011 Hampton Avenue in St. Louis, MO, within the

Eastern District of Missouri. The suspect approached the bank employees, withdrew a firearm

and announced the robbery. The suspect placed a shoebox on the teller counter and removed the

lid, exposing what appeared to be and what the suspect referred to as a bomb. The suspect

directed the employees behind the teller counter where the vault was located and ordered one of

the employees to open the vault, which they did. The suspect stole approximately $128,000 in

US Currency belonging to the credit union. The suspect took the money and the shoebox and

exited the credit union.

       6.      Through interviews of witnesses and review of the credit union’s surveillance

video, the following description of the suspect was formulated: white male, approximately 6’0”,

thin build, mid to late 60’s, possibly a fake mustache/goatee, and bowed leg(s).

       7.      A neighborhood canvass was performed. A witness who worked within close

proximity to the credit union indicated that they spoke to a person who matched the description

of the bank robber prior to the robbery on September 12, 2019. The witness further stated that

they had asked the suspect to move a smaller blue SUV from in front of their business.

       8.      A review of Alliance Credit Union’s exterior cameras was completed.           On

September 12, 2019, at approximately 7:40 am, a blue 2010 Mazda CX-9, with Missouri license

                                                6
  Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 8 of 15 PageID #: 8



plate “Tokenk,” drove through the parking lot of the Alliance Credit Union. That vehicle is

registered to Candice and Kenny Oneal, at 5756 Hawkins Fuchs Road in St. Louis, MO, within

the Eastern District of Missouri. Kenny Oneal’s (“Oneal”) Department of Revenue Driver’s

License photograph and information is similar in description to that of the suspected bank

robber.

          9.    On September 12, 2019, your affiant conducted physical surveillance of Oneal’s

residence and witnessed Oneal walking to the house through an open garage door. Oneal’s

physical description matched the suspected bank robber. In addition, a blue 2010 Mazda CX-9

with Missouri license plate “Tokenk” was parked in the garage.

          10.   On September 13, 2019, investigators made contact with Oneal at his residence.

Oneal agreed to allow investigators to enter the residence. Oneal was informed that he matched

the description of an individual who had robbed a Credit Union the prior day. Oneal was also

informed that his blue, 2010 Mazda CX-9, with Missouri plate “Tokenk” appeared to have been

used by the robber. Kenny Oneal agreed to show investigators his vehicle, which was parked in

the garage of the residence. Photographs were then taken of the vehicle.

          11.   Investigators again noticed several physical characteristics of Oneal which

matched the robber, including his bowed leg(s), facial features, etc. At that time, detectives from

the St. Louis Metropolitan Police Department (“SLMPD”) placed Oneal into custody. Oneal

directed investigators to a room in the basement in order to change clothes. The subject phone

was located near the bed and Oneal informed investigators that the subject phone belonged to

him. Oneal was conveyed to the SLMPD South Patrol. While at South Patrol, the subject phone

rang and the phone number “314-249-8508” showed on the screen. That number was later



                                                7
     Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 9 of 15 PageID #: 9



determined to belong to an associate, by the name of “J.F.” Investigators were informed that

Oneal was not at his house at the time of the robbery, but was with J.F.

        12.     On September 13, 2019, contact was made with J.F. who denied being with Oneal

the day prior. To confirm this, J.F. showed investigators text messages from Oneal. Oneal is

listed in J.F.’s phone as “Sundance Kid” at telephone # 314-599-1814, the same number as the

subject phone. A message on J.F.’s phone was received on September 12, 2019 at

approximately 9:45 am, which was approximately 30 minutes after the robbery. The message

requests J.F. to provide an alibi for Oneal’s whereabouts for the morning of September 12, 2019

and then to delete all text messages between the two parties. A review of the call log on J.F.’s

phone confirmed that he had attempted to contact Oneal the morning of September 13, 2019.

        13.     The subject phone is currently in the lawful possession of the St. Louis Division

of the Federal Bureau of Investigation (hereinafter the “investigative agency(ies)”).

        12.     On September 17, 2019 the United States sent preservation letters pursuant to 18

U.S.C. § 2703(f) to Sprint that requested the providers preserve the data identified in Attachment

A.

                           AUTHORIZATION REQUEST
              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

        13.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. The

United States will execute this warrant by serving the warrant on the Provider. Because the

warrant will be served on the Provider, who will then compile the requested records at a time

convenient to it, reasonable cause exists to permit the execution of the requested warrant at any

time in the day or night.


                                                 8
 Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 10 of 15 PageID #: 10



       14.     I further request that the Court direct the Provider to disclose to the United States

any information described in Section I of Attachment B that is within its possession, custody, or

control.

                                         CONCLUSION

       15.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.



                                                      Respectfully submitted,



                                                      DAVID HERR
                                                      Special Agent
                                                      Federal Bureau of Investigation


Subscribed and sworn to before me on_____________________, 2019



_________________________________________
SHIRLEY P. MENSAH
UNITED STATES MAGISTRATE JUDGE




                                                  9
 Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 11 of 15 PageID #: 11



                                      ATTACHMENT A

                                   Property to Be Searched


       This warrant applies to records and information associated with the cellular telephone

assigned call number 314-599-1814, a SAMSUNG CELL PHONE MODEL SM-G965U, IMEI:

356420092409267 (“the Account”), that are stored at premises controlled Sprint Spectrum (“the

Provider”), headquartered at 6480 Sprint Parkway, Overland Park, KS 66251.
Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 12 of 15 PageID #: 12



                                       Attachment B

                              Particular Things to be Seized


 I. Information to be Disclosed by the Provider

    To the extent that the information described in Attachment A is within the possession,

 custody, or control of the Provider, including any information that has been deleted but is

 still available to the Provider or that has been preserved pursuant to a request made under 18

 U.S.C. § 2703(f), the Provider is required to disclose to the government the following

 information pertaining to the Account listed in Attachment A for the time period April 1,

 2019 – September 13, 2019:

        a. The following information about the customers or subscribers of the Account:

                i. Names (including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses, business
                    addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

                v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);

              vii. Other subscriber numbers or identities (including the registration Internet
                   Protocol (“IP”) address); and


                                              2
 Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 13 of 15 PageID #: 13



                viii. Means and source of payment for such service (including any credit card
                      or bank account number) and billing records.

           b. All records and other information (not including the contents of communications)

               relating to wire and electronic communications sent or received by the Account,

               including:

                   i. the date and time of the communication, the method of the

                      communication, and the source and destination of the communication

                      (such as the source and destination telephone numbers (call detail

                      records), email addresses, and IP addresses); and

                  ii. information regarding the cell tower and antenna face (also known as

                      “sectors”) through which the communications were sent and received as

                      well as per-call measurement data (also known as the “real-time tool” or

                      “RTT” data).

The Provider is hereby ordered to disclose the above information to the government within

14 days of the date of this warrant.

II.    Information to be Seized by the United States

       All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of Title 18 U.S.C. Section 2113 involving Kenny Oneal

during the period of April 1, 2019 – September 13, 2019.

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are




                                                3
 Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 14 of 15 PageID #: 14



authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                4
 Case: 4:19-mj-07383-SPM Doc. #: 1 Filed: 09/20/19 Page: 15 of 15 PageID #: 15



                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by SPRINT SPECTRUM, and my title is
_____________________________. I am qualified to authenticate the records attached hereto
because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
SPRINT SPECTRUM. The attached records consist of ______________ [GENERALLY
DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:
       a.      all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of SPRINT SPECTRUM, and they were made by SPRINT SPECTRUM as a
regular practice; and
       b.      such records were generated by SPRINT SPECTRUM electronic process or
system that produces an accurate result, to wit:
               1.       the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of SPRINT SPECTRUM in a manner to ensure that they are true
duplicates of the original records; and
               2.       the process or system is regularly verified by SPRINT SPECTRUM, and
at all times pertinent to the records certified here the process and system functioned properly and
normally.
       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of
the Federal Rules of Evidence.




Date                                  Signature
